Filed 5/28/14 P. v. Mercado CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B250153

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA396893)
         v.

DAVID MERCADO,

         Defendant and Appellant.



THE COURT:*
         Defendant and appellant David Mercado (defendant) appeals from a judgment of
convictions of possession and transmitting child pornography. His appointed counsel
filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), raising no
issues. On March 14, 2014, we notified defendant of his counsel’s brief and gave him
leave to file, within 30 days, his own brief or letter stating any grounds or argument he
might wish to have considered. That time has elapsed, and defendant has submitted no
brief or letter. We have reviewed the entire record, and finding no arguable issues, affirm
the judgment.


*        ASHMANN-GERST, Acting P. J., CHAVEZ, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
       Count 1 of the information alleged that between January 11, 2011 and April 1,
2012, defendant violated Penal Code section 311.11, subdivision (a), possession of matter
depicting a minor engaging in sexual conduct, in that he knowingly possessed child
pornography located on Skydrive, an internet cloud system. Count 2 alleged that during
the same period defendant sent or brought into the state obscene matter for sale in
violation of Penal Code section 311.1, subdivision (a).
       The evidence at trial showed that in 2011, defendant’s internet providers alerted
the National Center of Missing and Exploited Children (NCMEC) of the possible use of
his computer to download child pornography. After the NCMEC alerted the Los Angeles
Police Department’s task force on Internet Crimes Against Children, the task force
obtained warrants which produced evidence from defendant’s internet accounts, the hard
drive of his laptop computer, and his home. In addition to pornographic photographs of
children, investigators found emails in which defendant described child pornography and
offered to trade such materials with a correspondent.
       The jury convicted defendant of both counts. On June 10, 2013, the trial court
placed defendant on felony probation for four years, conditioned upon 365 days in jail
and other terms. Defendant was given 86 days of total presentence custody credit. The
trial court also ordered defendant to pay mandatory fines and fees, register as a sex
offender, and to undergo treatment as ordered by the probation department.
       We have examined the entire record and are satisfied that defendant’s appellate
counsel has fully complied with her responsibilities and that no arguable issue exists. We
conclude that defendant has, by virtue of counsel’s compliance with the Wende procedure
and our review of the record, received adequate and effective appellate review of the
judgment entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             2